The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2, 5, 11, 14, and 20 are cancelled.
Claims 1, 10, and 19 amended.
Claims 1, 3-4, 6-10, 12-13, 15-19, and 21-25 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-10, 12-13, 15-19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 10, 12-13, and 15-18), machine (claims 1, 3-4, and 6-9; 19 and 21-25), which recite steps of obtain a statement file comprising medical transaction information and demographic information, parse the statement file, identify fields containing demographic information, access an electronic database with historical demographic information and compare the identified demographic information against the historical demographic information, identify one user account that corresponds to the demographic, determine if the user account contains a financial account, determine if it is a preauthorized payment account, and execute a financial transaction to deduct an amount that corresponds to the amount due.  

These steps of identify one user account that corresponds to the demographic, determine if the user account contains a financial account, determine if it is a preauthorized payment account, and execute a financial transaction to deduct an amount that corresponds to the amount due, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as a fundamental economic practice (e.g. similar to hedging, insurance, mitigating risk – in this case collecting payments for a service provided by a medical service provider), and managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing transactions between a medical service provider and a user).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4, 9, 13, 23, and 25, reciting particular aspects of how to edit a record, which is managing personal data using generic computer components; claims 6 and 15, reciting particular aspects of how to send a receipt to a payor, claims 8 and 17, reciting particular aspects of how to send a payment request, which is managing personal data using generic computer components; claim 22, reciting particular aspects of how to credit the amount due to a medical service provider account, which is managing interactions and providing a fundamental economic practice using generic computer components; claim 24, reciting particular aspects of how to identify a discrepancy may be performed in the mind except for the usage of generic computer components, which is managing personal data using generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of execute a financial transaction with a remote financial institution to deduct an amount from a preauthorized financial payment account amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 14-16, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining a statement file, identifying fields containing demographic information, accessing electronic database, identify a user account amounts to mere data gathering, recitation of parsing the statement file amounts to selecting a particular data source or type of data to be manipulated, recitation of executing a financial transaction amounts to insignificant application, see MPEP 2106.05(g))
claims 4, 6, 8, 9, 13, 15, 17-18, 22-25 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 7, 15, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as execute a financial transaction, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); obtain a statement file; access an electronic database with historical demographic information; compare the identified demographic information with historical demographic information; identify one user account corresponding to demographic information; Versata Dev. Group, MPEP 2106.05(d)(II)(iv); parse the statement file; identify fields containing demographic information, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-4, 6-9, 12-13, 15-18, and 21-25, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claim 4, 6, 8-9, 15, 17-18, 22-23 e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 3, 7, 12-13, 16, 21-23 e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claim 4, 9, 18, 23-24, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1, 3-4, 6-10, 12-13, 15-19, and 21-25 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Urich et al. (U.S. Publication No. 2007/0260486) in view of Haycock et al. (U.S. Publication No. 2009/0244600).
As per claim 1, Urich teaches a system comprising: 
-a processor (Urich: para. 23); and
-a non-transitory, processor-readable storage medium, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processor to:
	-obtain a statement file comprising medical transaction information and demographic information from a medical service provider (Urich: para. 24-25; para. 39; A claim is submitted from a healthcare provider to a third party processor.);
	-parse the statement file (Urich: para. 40); 
-identify, within the statement filed, one or more fields containing demographic information, wherein the demographic information comprises at least one of a patient name, a patient identification number, a patient's sex, a patient's age, a patient's date of birth, a patient's ethnicity, a patient's marital status, a patient's height, a patient's weight, a patient's mailing address, a patient's physical address, a patient's telephone number, a patient's email address, a patient's medical history, the medical service provider's mailing address, the medical service provider's telephone number, the medical service provider's email, and the medical service provider's registration number (Urich: para. 40; Extracting patient’s name, ID number, etc. to locate the FSA account.);
-access an electronic database comprising historical demographic information associated with a plurality of patient accounts (Urich: para. 30-31; Retrieve FSA account information associated with the claim.);
	-compare the identified demographic information against a database of previously acquired demographic information (Urich: para. 40; The extracted information is used to locate the relevant FSA account, which includes information associated with demographics.  The associated FSA account information stored in the database is looked up and the FSA account balance is retrieved.); 
-identify, based on the comparison, at least one user account from the plurality of stored patient accounts that corresponds the demographic, wherein the stored patient account may be updated with any additional or incorrect information from the identified demographic information (Urich: para. 30; para. 40; Associated FSA account information is retrieved based on extracted information. The FSA account information is updated, periodically or otherwise by the system.); 
-determine if the at least one user account contains a financial account selected from the group consisting of: a credit card account, a checking account, a savings account, a credit (Urich: para. 40; figure 2; The system locates an FSA account in the database.);
-determine if the financial accounts is preauthorized payment account (Urich: para. 40; The system determines if an FSA account is associated with the adjudicated claim.); and
	-based on the determination that the at least one financial account is preauthorized, execute a financial transaction with a remote financial institution to deduct an amount from the preauthorized financial account that corresponds to at least a portion of an amount due (Urich: para. 42-46; para. 31), and email a receipt to the user (Urich: para. 43).
	Urich does not explicitly teach the following, however, Haycock teaches suppress printing of a statement (Haycock: para. 4; para. 25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have suppression of printing as taught by Haycock within the method of Urich.  As in Haycock, it is within the capabilities of one of ordinary skill in the art to suppress printing of statements as taught by Haycock to Urich's teaching of managing billing payments.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 3, the system of claim 1 is as described. Urich further teaches wherein the remote financial institution comprises a medical service provider account (Urich: para. 30-31)
As per claim 4, the system of claim 1 is as described. Urich further teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to edit a record to include evidence of the deducted amount (Urich: para. 30-31; para. 43-46). 
As per claim 6, the system of claim 1 is as described. Urich further teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to send a receipt to a payor (Urich: para. 43-46).
As per claim 7, the system of claim 1 is as described. Urich further teaches wherein the portion of the amount due corresponds to a patient responsibility amount (Urich: para. 43).
As per claim 8, the system of claim 1 is as described. Urich further teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to send a payment request to one or more third party payor entities, wherein the payment request comprises a remainder portion of the amount due after deducting the at least a portion of an amount due (Urich: para. 43-46).
Claims 10, 12-13, and 15-17 recite substantially similar limitations as those already addressed in claims 1, 3-4, and 6-8, and, as such, are rejected for similar reasons as given above.
Claims 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Urich et al. (U.S. Publication No. 2007/0260486) in view of Ceribelli et al. (U.S. Publication No. 2015/0012442) and further in view of Haycock et al. (U.S. Publication No. 2009/0244600).
As per claim 19, Urich teaches a system comprising: 
-a processor (Urich: para. 23); and

	-document comprising medical transaction information and demographic information from a medical service provider (Urich: para. 39; A claim is submitted from a healthcare provider to a third part processor.);
	-identify, within the text document, one or more field containing demographic information (Urich: para. 40);
	-compare the identified demographic information against a database of historical demographic information associated with a plurality of patient accounts (Urich: para. 40);
-identify, based on the comparison, at least one user account from the plurality of stored patient accounts that corresponds to the demographic information, wherein the stored patient account may be updated with any additional or incorrect information from the identified demographic information (Urich: para. 30; para. 40; Associated FSA account information is retrieved based on extracted information.); 
-determining if the at least one user account contains a financial account selected from the group consisting of: a credit card account a checking account a savings account, a credit account, a credit card account a debit card account, a deposit account, a money market account, and a trust account (Urich: para. 40; figure 2);
-determine if the financial account is preauthorized payment account (Urich: para. 40); and
	-based on a determination that the at least one financial account is preauthorized, cause a statement to be sent via email to a payor associated with the stored patient account, wherein the (Urich: para. 39; para. 43). 
	Urich does not explicitly teach the following, however, Ceribelli teaches a non-transitory, processor-readable storage medium, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processor to:
	-capture, using an image capture device, an image of a physical document (Ceribelli: para. 63-64);
	-perform optical character recognition on the image of the physical document to create a text document (Ceribelli: para. 64).
It would have been obvious to one of ordinary skill in the art to include in the Urich’s medical account inquiries system the physical document OCR processing as taught by Ceribelli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combinations were predictable.  It would have been obvious that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Urich and Ceribelli do not explicitly teach the following, however, Haycock teaches suppress printing of a statement (Haycock: para. 4; para. 25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have suppression of printing as taught by Haycock within the method of Urich and Ceribelli.  
As per claim 21, the system of claim 19 is as described. Urich further teaches wherein the document is a statement file, a remittance, or a demographic file (Urich: para. 17).
As per claim 22, the system of claim 19 is as described.  Urich further teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to credit the amount due to a medical service provider account (Urich: para. 30; FSA administrator credits the accounts.).
As per claim 23, the system of claim 19 is as described.  Urich further teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to edit a record to include evidence of the deducted amount (Urich: para. 31; The FSA account information reports the account debit/credit history).
As per claim 24, the system of claim 19 is as described.  Urich further teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to identify a discrepancy (Urich: para. 42).
As per claim 25, the system of claim 24 is as described.  Urich further teaches wherein responsive to identifying the discrepancy, the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to modify the at least one user account to correspond to the obtained demographic information (Urich: para. 30).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Urich et al. (U.S. Publication No. 2007/0260486) in view of Haycock et al. (U.S. Publication No. 2009/0244600) and further in view of Peterson et al. (U.S. Patent No. 5,903,873).
As per claim 9, the system of claim 1 is as described.  Urich and Haycock do not explicitly teach the following, however, Peterson teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to edit information in the stored patient account to correspond to the demographic information (Peterson: col. 4, 62-66).
One of ordinary skill in the art would have recognized that applying the known technique of Peterson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of	Peterson to the teachings of Urich and Haycock would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying editing of account information to Urich teaching patient account records stored accordingly, would have been recognized by those of ordinary 
Claim 18 recites substantially similar limitations as those already addressed in claim 9, and as such, are rejected for similar reasons as given above.
Response to Arguments
Rejections under 35 U.S.C. §101
	Applicant argues that the amended claim provides a practical application by providing a specific process for capturing/receiving medical transaction information, performing various transformations, analyzing, and reviewing/comparing any new information against a large database of known information.  Examiner fails to see how the current claim limitation of transforming, analyzing, and reviewing information is used to identify a specific user account is a practical application.  The current claim limitations based on the analysis uses a generic computer in its generic capabilities to carry out the abstract idea.  
	Applicant argues that “receiving…an electronic document and a physical document…” is a technical feature specifying how a system can obtain information.  Examiner disagrees.  The claim limitation does not provide a technical feature but uses commercially available computer systems to gather information (para. 14).
	Applicant argues that reviewing each specific user account to determine if the user has preauthorized credit card payment is a practical application.  Examiner states that the claim limitations do not improve upon computer capabilities.  An example of a method that improves the functioning of a computer is RCT v. Microsoft.  In this case, the claim was directed to a process of halftoning an image comprising the steps of generating a mask, comparing pixels, and using the results of the comparison to convert a binary image to a halftoned image.  The process 
Rejections under 35 U.S.C. §103
Applicant's arguments filed for claims 1, 3-4, 6-10, 12-13, 15-19, and 21-25 have been fully considered but they are not persuasive. 
Applicant argues that Urich does not teach updating the stored patient account with information from the identified demographic information from the statement file.  Examiner disagrees.  Examiner states that the claim limitation states “wherein the stored patient account may be updated with any additional or incorrect information from the identified demographic information.”  Urich in para. 30-31 discloses the FSA account information stored in the database being updated periodically.  Urich in para. 31 discloses FSA information stored in the database being retrieved and in para. 34 discusses the databases storing data used in pre-editing and post-editing reports generated by the system and storing reports relating to results of the claim screening and edit processing.  Therefore, the stored patient account is updated with additional information from the identified demographic information (i.e. account information).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626